DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12–14 are objected to because of the following informalities:
Claim 12 is lengthy and should have a new section indented starting with “wherein” on line 4. See 37 C.F.R. 1.75(i).
Claims 13 and 14 are objected to due to dependency upon an objected-to claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the operating element in claim 1, the transmission mechanism in claim 1, and the damping device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 6, 9, 10, and 12–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the brewing procedure,” which is not mentioned elsewhere. On review, even with the definite article, this limitation does not render the claim indefinite because a brewing module would necessarily have a brewing procedure.
Claim 5 recites “the displacement stretch” (ln. 3). This term has insufficient antecedent basis, which should be supplied along with an explanation of what this displacement stretch is.
Claim 6 recites “a part-stretch” (ln. 4). However, claim 5 already recites “a part-stretch.” It’s unclear if this part-stretch is the same or different, and Applicant should amend the claim, or provide an explanation, to clarify.
Claim 9 recites “the one direction” (lns. 3–4), but this limitation seems to lack antecedent basis, which should be supplied along with an explanation of what this direction is. Amendments should also consider the language of “a movement in the other direction” later in the claim, as well as “the one direction” in claim 10.
Claim 9 recites “an essentially force-free manner” (last line). On review, the Office finds this relative term to be sufficiently definite, since it clearly just means that there is nothing in place to resist movement in the other direction, except for the ordinary friction of moving parts and the like.
Claim 12 recites “a first brewing module part position” (lns. 6–7). However, antecedent basis for this limitation is already supplied in claim 1 (ln. 5), and so the definite article should be used here.
Claim 13 recites “the part-stretch” (ln. 4). This limitation has insufficient antecedent basis, and should use the indefinite article and be accompanied by an explanation of what it is.
Claim 14 recites, “the second brew module part is displaceable along the displacement stretch being fixed with respect to the housing” (lns. 3–4). There seems to be some conflict between the “displaceable” and “fixed” limitations, but more specifically, it’s unclear what is “fixed with respect to the housing” in the first place.
Claim 10 is rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swerchesky (US Pub. 2015/0013279).
Claim 1: Swerchesky discloses a brewing module (11) for preparing a brewed drink from a portion capsule (1), comprising:
a housing (10);
a first brewing module part (8) and a second brewing module part (3), which is movable relative to the housing between a first brewing module part position and a second brewing module part position (illustrated in fig. 2), wherein a brewing chamber is formed in the second brewing module part position (where cartridge 1 is received), said brewing chamber at least partly surrounding the portion capsule being located in the brewing position with the brewing procedure (para. 25, “placed in a cartridge holder 3”), wherein the brewing module is configured to brew a brewed drink by way of introducing a brewing fluid into the portion capsule and to discharge this out of the portion capsule (para. 25, “inlet 
an operating element (5), which can be brought manually from a first (para. 28, “open position”) into a second operating element position (para. 28, “closed position”),
a transmission mechanism (53, 7, 33) for transmitting a movement of the operating element into a movement of the second brewing module part relative to the housing (explained in paras. 31–32),
further comprising a damping device (35) for damping the movement of the second brewing module part (para. 36, “slow the rotation of the cartridge holder 3”), said damping device being designed such that it has non-constant damping characteristics as a function of the position and/or as a function of the movement direction (para. 34, “damping movement . . . during at least a portion of its movement”; para. 37, “rotation of the cartridge holder may be damped in one direction only”).
Claim 2: Swerchesky discloses the operating element being an operating lever which can be brought from the first into the second operating element position by way of a tilting movement from top to bottom (para. 28, “lifted,” “downwardly may move”), and wherein the operating element in the second operating position closes a capsule insert opening (para. 28, “closed position”).
Claim 4: Swerchesky discloses the damping effected by the damping device being effected by way of friction (para. 36, “frictional engagement”; para. 37, “frictionally engaged discs”).
Claim 5: Swerchesky discloses the damping device being designed such that it only damps along a part-stretch of the displacement stretch (para. 34, “damping movement . . . during at least a portion of its movement”) and/or that it only damps during the closure movement or only during the opening movement (para. 37, “rotation of the cartridge holder may be damped in one direction only”).
Claim 15: Swerchesky discloses a drinks preparation machine (100) comprising a water feed (15), a pump (154) and a water heater (153) as well as a brewing module according to claim 1 (see the claim 1 rejection above).
Claims 1, 2, and 4–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo Faro et al. (US Pub. 2015/0017288).
Claim 1: Lo Faro discloses a brewing module (100) for preparing a brewed drink from a portion capsule (11), comprising:
a housing (100);
a first brewing module part (109) and a second brewing module part (108), which is movable relative to the housing between a first brewing module part position (figs. 1, 1A, 1B) and a second brewing module part position (figs. 2A–2C), wherein a brewing chamber is formed in the second brewing module part position (, said brewing chamber at least partly surrounding the portion capsule being located in the brewing position with the brewing procedure, wherein the brewing module is configured to brew a brewed drink by way of introducing a brewing fluid into the portion capsule and to discharge this out of the portion capsule; and
an operating element (101, 102), which can be brought manually from a first (fig. 1) into a second operating element position (figs. 2A–2C),
a transmission mechanism (para. 48, “several hinges”) for transmitting a movement of the operating element into a movement of the second brewing module part relative to the housing (para. 48, “movement of the components such as the receiving compartment 108”),
further comprising a damping device (130) for damping the movement of the second brewing module part (para. 48, “when the cover 101 pivots down into a closed position”), said damping device being designed such that it has non-constant damping characteristics as a function of the position and/or as a function of the movement direction (based on paras. 48 and 58, and fig. 1A, the damping device only functions during the last part moving to the second brewing module part position).
Claim 2: Lo Faro discloses the operating element being an operating lever (101, 102) which can be brought from the first into the second operating element position by way of a tilting movement from 
Claim 4: Lo Faro discloses the damping effected by the damping device being effected by way of friction (bumper 130 would have some frictional engagement with rear housing 103).
Claim 5: Lo Faro discloses the damping device being designed such that it only damps along a part-stretch of the displacement stretch and/or that it only damps during the closure movement or only during the opening movement (based on paras. 48 and 58, and fig. 1A, the damping device only functions during the last part moving to the second brewing module part position).
Claim 6: Lo Faro discloses two parts (130, 103) which are moved relative to one another given a movement of the operating element (130 moves with 101, 102) each having a contact portion (ascertainable from fig. 1A) which only come onto physical contact with one another and rub on one another on a part-stretch of the displacement stretch (based on paras. 48 and 58, and fig. 1A, the damping device only functions during the last part moving to the second brewing module part position).
Claim 7: Lo Faro discloses the housing comprising a sliding surface (where 103 meets 130), and an element that is moved given a movement of the second brewing module (130 moves along with 108) comprises a damping element (108) on account of an elastic force (necessary and inherent with bumper 130) is pressed against the sliding surface (103).
Claim 8: Lo Faro discloses the damping element comprising elastomeric properties (necessary and inherent with bumper 130).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Swerchesky as applied to claim 1 above, and further in view of Larzul et al. (US Pub. 2013/0047863).
Swerchesky does not discloses the second brewing module part being movable relative to the housing in a linear-translatory manner and the first brewing module part being assembled in a manner fixed to the housing.
However, this brewing module arrangement is well known, as for example shown in Larzul, which discloses an analogous second brewing module part (30a) being movable relative to a housing 
It would have been obvious to one of ordinary skill in the art to replace the pivoting brew module arrangement of Swerchesky with the linear-translatory arrangement of Larzul as this arrangement is sometimes preferred, e.g. it can occupy less space.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 10, and 12–14 would be allowable if rewritten to overcome the objections, as well as rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanneson et al. (US Pub. 2014/0299000; motion damper 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761